GIEDERSLEEVE, J.
The action is for damages to the personal property of the plaintiff resulting from the alleged negligence of the defendant’s servants. There was a conflict of testimony, and the justice found for the defendant. The plaintiff appeals.
The case was tried on July 2, 1903. The time in which the justice should render his decision was extended by stipulation to and including August 5, 1903. .The decision and judgment were rendered on August 14, 1903. The court had therefore lost jurisdiction of the case.
The judgment is reversed, with costs. All concur.